Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Dimou et al. in view of Pelletier in further view of Manssour does not disclose all the particulars of independent claim 1, and similar claims 10, 19 and 22. Specifically, Applicant argues that none of the references disclose the specific limitation of, “adjusting one or more boundaries of transmission time intervals between transmission time intervals associated with a first radio access technology (RAT) and transmission time intervals associated with a second RAT” (Remarks, Pages 9-10).
Examiner respectfully disagrees and would like to assert that due to the broadness of the claim language, Dimou et al. in view of Pelletier does disclose said argued limitation. Since the limitation only requires one boundary of a TTI to be changed/adjusted between the first RAT and the second RAT, Pelletier suffices to disclose said feature in paragraph [0189]; wherein the TTI length can be set to different multiple of 2ms, which will change the start and end boundaries of said TTI between the two RATs, WLAN and RAN, disclosed in Dimou [0062].
It would have been obvious before the effective filing date of the claimed invention to incorporate Pelletier’s disclosure to improve synchronization between the first and second RAT.


/CHUCK HUYNH/Primary Examiner, Art Unit 2644